 


114 HR 205 IH: Equal Protection for American Workers Act
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 205 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2015 
Mr. Burgess introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit the Secretary of Homeland Security from granting a work authorization to an alien found to have been unlawfully present in the United States. 
 
 
1.Short titleThis Act may be cited as the Equal Protection for American Workers Act.
2.Prohibition on certain work authorizationsEffective beginning on the date of the enactment of this Act, the Secretary of Homeland Security is prohibited from granting a work authorization to an alien who has been finally determined, in a valid immigration proceeding during which due process was afforded, to have been at any time unlawfully present in the United States. 
 
